Citation Nr: 1010337	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased initial rating for a right 
ankle disability, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to October 
1992 and from April 2005 to July 2006.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for an acquired 
psychiatric disorder, a skin disorder, and hypertension; and 
granted service connection and assigned a 10 percent 
disability rating for a right ankle disability, effective 
August 24, 2007.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a skin disorder are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypertension existed at the time of his 
entry into service, and did not permanently increase in 
severity during his period of service.  

2.  Since August 24, 2007, the Veteran's right ankle 
disability has been manifested by no more than moderate 
limitation of motion of the ankle.  X-ray examination in 
September 2007 revealed evidence of enthesopathic and 
possible hypertrophic changes, but there was no malunion of 
the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension existed prior to service and 
was not aggravated by active service.  38 U.S.C.A. § 1131, 
1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).

2.  The criteria for an initial rating in excess of 10 
percent for a right ankle disability have not been met since 
August 24, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5262, 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like psychoses or cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran's skin disorder, however, is not a disease subject to 
presumptive service connection. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

At a September 1991 enlistment examination, the Veteran's 
blood pressure was 130/84.  His heart and vascular system 
were normal.  In an accompanying report of medical history, 
he indicated that he was in good health and taking no 
medications, and did not have high or low blood pressure.  A 
January 1996 periodic examination, between his periods of 
active duty, found his blood pressure to be 120/80.  His 
heart and vascular system were found to be normal.  In a 
September 2001 report of medical history, the Veteran 
indicated that he did not have high or low blood pressure.  
In September 2001, his blood pressure was 138/88.  In 
February 2004 and March 2005, the Veteran indicated on an 
annual medical certificate that he was taking no medications.

On examination prior to entrance into service in April 2005, 
the examiner noted that the Veteran's blood pressure was 
140/92, which was considered high.  The Veteran reported that 
he had unstable blood pressure when he ate salted food and 
that he took 150 milligrams of Avapro to control his blood 
pressure.  The examiner concluded that the hypertension had 
existed prior to induction.  The Veteran's hypertension was 
not considered to be disabling and the Veteran was found fit 
for military service.  Because the Veteran's hypertension was 
noted at entrance into service, the Board finds that his 
hypertension existed prior to service.  The pertinent 
question is thus whether his hypertension was aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

Service medical records are negative for any complaints or 
treatment for hypertension.  At a post-deployment health 
assessment in May 2006, the Veteran stated that he was 
concerned about his continued high blood pressure and was 
referred to have his blood pressure reevaluated and his 
medication adjusted.  In a June 2006 medical assessment, the 
examiner noted that the Veteran took 150 milligrams of Avapro 
for his hypertension and that his hypertension was 
controlled.    

Post-service VA medical records dated from July 2006 to 
September 2007 show that the Veteran's hypertension was well-
controlled with his Avapro.  A July 2007 medical report 
indicated that the Veteran was normotensive.  

On VA examination in September 2007, the Veteran reported 
being first diagnosed with high blood pressure on a routine 
examination while he was in Mississippi.  He stated that he 
was prescribed 150 milligrams of Avapro that was later 
increased to 300 milligrams daily.  He asserted that upon 
discharge from service, he was reevaluated at a clinic and 
had his medication changed to 5 milligrams of Lisinopril 
daily.  The Veteran's hypertension had been stable since its 
onset, and his response to treatments had been good.  
Examination revealed that the Veteran's three blood pressure 
readings were 125/85, 123/85, and 120/88.  The examiner 
diagnosed the Veteran with controlled hypertension and found 
that it was controlled with oral medications as per the 
Veteran's history.  The examiner found no evidence of 
elevated blood pressure readings on the electronic medical 
records that were available for review.  

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
hypertension pre-existed his entry to service and was not 
permanently worsened, or aggravated, during service.  The 
evidence does not show that the Veteran's pre-existing 
hypertension underwent any permanent increase during his 
service because the September 2007 VA examination found that 
the hypertension was well-controlled with oral medication, 
which was the same finding at the Veteran's entrance to his 
second period of active service.  The Board further finds 
that the weight of the evidence is against a finding that a 
relationship exists between the Veteran's active service and 
any current hypertension.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
hypertension.  The evidence also does not support a finding 
that the Veteran's pre-existing hypertension was aggravated 
during his period of active service.  The Board finds that 
the evidence of record weighs against such a finding and does 
not show any permanent increase in disability during the 
Veteran's service.  Thus, the Board finds that service 
connection for hypertension is not warranted.   

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service.  
However, to the extent that the Veteran relates his current 
hypertension to his service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's hypertension pre-
existed his service and was not aggravated therein, and is 
otherwise unrelated to his active service or to any incident 
therein.  The evidence shows medication controlled 
hypertension at entrance and separation from service.  
Therefore, the Board finds that the evidence does not show 
that the pre-existing disability underwent any increase in 
severity during service.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2009).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2009) and 38 C.F.R. 
§ 4.45 (2009) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the ankle is considered a major joint.  
38 C.F.R. § 4.45 (2009).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

In this case, there is possible x-ray evidence of arthritis 
in the right ankle, but the Veteran is already in receipt of 
a 10 percent rating for his disability under a limitation of 
motion diagnostic code.  Therefore, the criteria listed under 
DC 5003 and DC 5010 cannot serve as a basis for an increased 
initial rating for the right ankle disability.  38 C.F.R. 
§ 4.14.  The Board will therefore discuss the applicability 
of the other regulatory criteria.   

The Veteran's right ankle disability has been rated as 10 
percent disabling under DC 5271, which contemplates 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271 (2009).  Diagnostic Code 5262, which pertains to 
impairment of the tibia and fibula, is also applicable.  38 
C.F.R. § 4.71a, DC 5262 (2009). 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as on VA examination in 
September 2007 there was no evidence of ankylosis, malunion, 
or astralgalectomy.  Accordingly, those diagnostic codes may 
not serve as the basis for an increased initial rating in 
this case.  

Service medical records show that in October 1992, the 
Veteran was treated for a possible stress fracture in the 
right ankle.  He suffered from ankle tenderness, ecchymosis, 
and edema.  There was a small bone density below the lateral 
malleolus that possibly represented an avulsion or an 
accessory ossicle.  Range of motion of the ankle was normal.  
The evidence also indicates that the Veteran received 
treatment for a right ankle sprain in June 2004 and July 
2004.  He had moderate swelling and ecchymosis of the right 
ankle, but range of motion was full.  

On VA examination in September 2007, the Veteran complained 
of pain, swelling, and instability in his right ankle.  He 
reported twisting his ankle more easily when walking on 
irregular surfaces.  He described the pain as being a 7/10 
and localized on the lateral anterior and medial right ankle.  
He stated that the pain was constant when standing or walking 
and not present when sitting or lying down.  He complained of 
occasional locking of the right knee and increased pain when 
ascending slopes, squatting, and jogging.  He stated that he 
used a right ankle brace.  The Veteran reported that the only 
difficulty he had at his job due to his right ankle 
disability was increased right ankle pain and susceptibility 
to twisting the ankle when walking on irregular terrain.  
Examination revealed that the Veteran walked an equal step 
and length with normal cadence and that he did so without 
assistive devices.  There was some discomfort to palpation 
and mild swelling of the anterior and lateral malleolus but 
no redness or heat.  Muscle strength was normal, and there 
was negative anterior and posterior drawer test.  Range of 
motion testing of the right ankle showed 20 degrees 
dorsiflexion and 40 degrees plantar flexion.  The Veteran was 
not additionally limited by pain, fatigue, weakness, lack of 
appearance, or incoordination during repetitive motion of the 
ankle.  An x-ray indicated a bony protuberance-like structure 
at the medial aspect of the medial malleolus of undetermined 
etiology.  No bone expansion, destruction, or adjacent soft 
tissue abnormalities or masses were demonstrated.  There was 
evidence of enthesopathic changes of the calcaneal bone. 

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271. 

Diagnostic Code 5262 provides for a 10 percent rating where 
there is malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted where 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability, and finally, a 40 percent evaluation is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examinations, the Veteran was found to have normal 
dorsiflexion and only slight loss of plantar flexion.  Since 
the Veteran had normal dorsiflexion and only slight loss of 
plantar flexion, his right ankle disability was not 
characterized by marked loss of range of motion, and the 
Board finds that an increased initial rating under DC 5271 is 
not warranted.  

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right 
ankle, and the Veteran has reported limitations with regard 
to the right ankle mainly in terms of ascending slopes, 
walking on irregular terrain, squatting, and jogging, the 
Board finds that the level of disability associated with the 
right ankle cannot be found to be severe even when 
considering the effects of pain and repetitive motion on his 
right ankle.  Accordingly, the Veteran is not entitled to a 
rating in excess of 10 percent, considering factors outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, the Board finds that the Veteran is not entitled to 
a rating in excess of 10 percent under the diagnostic 
criteria pertaining to impairment of the tibia and fibula.  
While the Board has determined that the Veteran has a 
moderate right ankle disability, x-rays of the right ankle 
have shown no evidence of malunion of the tibia and fibula.  
Therefore, an increased initial rating of 20 percent is not 
warranted under that diagnostic code. 

Additionally, the Board has contemplated whether the case 
should be referred for extraschedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1). 

Although the Veteran has reported increased right ankle pain 
and susceptibility to twisting the ankle when walking on 
irregular terrain at work, the Board finds no evidence that 
the Veteran's service-connected right ankle disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected right ankle 
disability do not result in marked functional impairments in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disabilities in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disabilities specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted because marked interference with employment and 
frequent hospitalization are not shown.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ankle disability does not warrant an 
initial rating in excess of 10 percent disabling for all 
periods under consideration.  As the preponderance of the 
evidence is against the claim for an increased initial rating 
for a right ankle disability, the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2007 and a 
rating decision in November 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.  

An initial rating in excess of 10 percent disabling for a 
right ankle disability is denied.  
REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2008).

The Board finds that a VA examination is needed to determine 
the etiology of the Veteran's claimed acquired psychiatric 
disorder and skin disorder.  While the Veteran was examined 
in September 2007 for the skin disorder, the examiner did not 
have access to his claims file and made no opinion regarding 
whether any skin disorder was related to his service.  The 
October 2007 psychiatric examiner also made no opinion as to 
whether the diagnosed adjustment disorder was related to his 
service.  Therefore, the Board finds that examinations with 
opinions are needed to resolve the issue of etiology.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  The examiner should review the 
claims folder and should note that review 
in the report.  Specifically the examiner 
should provide the following information:

a)  Diagnose all current psychiatric 
disorders and provide a full multi-
axial diagnosis pursuant to DSM-IV.

b)  Is it as likely as not (50 
percent probability or more) that 
any current psychiatric disorder is 
related to the Veteran's service?

2.  Schedule the veteran for a VA skin 
examination to determine the etiology of 
any current skin disorder.  The examiner 
should review the claims folder and 
should note that review in the report.  
Specifically the examiner should provide 
the following information:

a)  Diagnose all current skin 
disorders.

b)  Is it as likely as not (50 
percent probability or more) that 
any current skin disorder is related 
to the Veteran's service?

2.  Then, readjudicate the issue on 
appeal.  If any is adverse to the 
veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


